DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa
(US 6,233,738). Siracusa discloses a sports equipment/helmet (5) defining a shell having a
protective barrier element/mesh fiberglass screen (1), col. 2, lines 66-66. The protective
element/mesh fiberglass screen (1) is installed over the sports helmet completely covering the
head being removably fastened by attachments (2,4), col. 3, lines 30-40 and as shown in figure 1
However, Siracuas does not disclose the transfer of aerosolized contagions.
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the protective barrier element of Siracusa will substantially but not limited
to minimize transfer of aerosolized contagions, etc. from reaching to the user when the device is
worn
With regard to claim 2, it would have been obvious to one skilled in the art before the
effective date of the claimed invention that the protective barrier element/mesh fiberglass screen
of Siracusa is substantially defined as a filter mesh screen.

Further, with regard to claims 3 and 4, it would have been obvious to one skilled in the
art before the effective date of the claimed invention that the protective barrier element/mesh
fiberglass screen of Siracusa removably attached to the sports helmet can have but not limited to
a conventional protective face cage/guard affixed to a frontal portion of the helmet. etc. such that
the protector barrier can be positioned under/over thereof depending on particular application or
end use thereof. Also, with regard to claim 6, it would have been obvious to one skilled in the
 art before the effective date of the claimed invention that the protective barrier element/mesh
fiberglass screen of Siracusa extending about the shoulders and covering the head as shown in
figure 1 can have but not limited to the helmet having a conventional protective face cage/guard
defining a frontal opening, etc. such that the protective element (1) extends beyond an edge of
the protective face cage towards the shoulders when the device is worn.
Furthermore, with regard to claims 8 and 14, it would have been obvious to one skilled
in the art before the effective date of the claimed invention that the protective barrier
element/mesh fiberglass screen of Siracusa being extended over the conventional helmet with
face cage/guard can be attached but not limited to a plurality of attachment elements, etc.
thereon so that worn out protective elements can be replaced in a cost effective manner.
With regard to claims 9-12 and 15-17, it would have been obvious to one skilled in the
art before the effective date of the claimed invention that the protective barrier element/mesh
fiberglass screen of Siracusa can be made but not limited to a polymeric material, woven/non-
woven materials, fiber materials, hydrophobic treatment, etc. depending on particular application
or availability of material at the time the device was manufactured.




With regard to claim 13, it would have been obvious to one skilled in the
art before the effective date of the claimed invention that the protective barrier element/mesh
fiberglass screen of Siracusa defines a geometry about the head to enhance airflow when the
device is worn.
3.	Claims 1, 5, 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bot et al. (US 2017/0332710). Bot et al. (hereinafter Bot) discloses a sport equipment accessory
that includes a protective barrier element/mesh (108), subparagraph 17. The protective
barrier element/mesh (108) is attached to a protective mouthguard (102) as shown in figure 3.
The protective barrier element (108) is secured via a system by as head securing portion (104)
that interfaces directly with the wearer with at least one element of structural integrity (150),
subparagraphs 24-28. However, Bot does not disclose the transfer of aerosolized contagions.
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the protective barrier element of Bot will substantially but not limited
to minimize transfer of aerosolized contagions, etc. from reaching to the user when the device is
worn
With regard to claims 7 and 20, it would have been obvious to one skilled in the art
before the effective date of the claimed invention that the nose portion/element of structural
integrity (150) bonded or stitched as shown in figure 1 of Bot will substantially create a
distance between the nostrils and the protective barrier when secured about the nose.




4. 	Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa (US
6,233,738) as applied to claim 1 above, and further in view of Davis (US 5,713,076). Siracusa
discloses the invention as set forth above except for the protective element attached to a lower
portion of the headgear having a protective visor.
Davis discloses a headgear having a protective element (24) attached to a lower portion
thereof having a protective visor (18) attached by hook and loop material. Col. 5, lines
20-28 and as shown in figure 1.
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the protective element of Siracusa can have attached thereto
a protective visor as taught by Davis in order to enhance visibility when the device is worn.

Response to Amendment
 
5.	The amendment and arguments filed on September 16, 2022 has been considered. In 

view of such the 112-2nd rejection of claims 6 and 10 has been withdrawn. However, this office 

action is made FINAL over the applied prior art of record.  The Applicant argues that prior art 

reference of Siracusa ‘738 and Bot’710 discloses a fiberglass screen that does not function as a 

barrier to minimize transfer of aerosolized contagions and it may appear official notice has been 

asserted in the claim rejections. The examiner respectfully disagree since the claims recites 

aerosolized contagions without presenting particle size, etc. and the protective element/mesh 






screen without showing opening size, etc.having an unexpected or critical result therefrom. On 

the contrary the claims viewed with broadest reasonable interpretation (BRI) is met by the prior 

art of record showing a mesh protective screen that functions to minimize transfer of aerosolized 

contagions. Further, the examiner is not taking an office notice in the office action since the 

claims under (BRI) are met by applied prior rejections with a protective mesh capable of 

functioning to minimized transfer of aerosolized contagions, etc. that offers no unexpected or 

critical results.    


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 


no event, however, will the statutory period for reply expire later than SIX MONTHS from the 

mailing date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Prior art references cited on PTO-892 discloses a headgear having protective mesh
screen attached thereto.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) \

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 13, 2022					 /TAJASH D PATEL/                                                                                     Primary Examiner, Art Unit 3732